DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Also, perhaps applicant should replace “more measurement values” in lines 4-5 from the bottom of the claim with –several measurement values from the second sensor--. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          Claims 1, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because:
           Claim 1: It is not clear what particular coupling (sensor to an object of interest or another coupling) applicant means and how the coupling is determined.
          Claim 12: it is not clear what applicant means by an effect of change in the temperature and an effect of change in the coupling and how they are determined. How the effects are obtained in order to be separated?  How the effect could be separated?
Claims 1-2, 6-12, 14-17 are rejected by virtue of their dependency on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
          Claims 1-2, 6, 14-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truscott (U.S. 10364555), Sprocket et al. (U.S. 20040125856) [hereinafter Sprocket] in view of Carrol (U.S. 4795884) and Ushakov (U.S. 4969459).  
          Truscott discloses in Figs. 2 a pipe and thermal resistors 205 and 201 (plurality)  for sensing temperature of the medium within the pipe using calculations/ formulas/ algorithm. Truscott teaches a heat transfer/ transport between the two sensors by means of hearable fluid in the pipe (entire disclosure). It is known by the law of thermodynamics (fitting the parametrized model) that the temperatures of the sensors at some point of time will match. 
Truscott does not explicitly teach the particular sensors as claimed by Applicant.
Sprocket discloses a device/ method comprising a driving current is driven through a resistive element (first sensor) 180 and a reference resistor (second sensor) 170 by  excitation source 110, wherein the two sensors are constituting a plurality of sensors. A temperature is sensed by 160 and a difference between the resistor values is sensed by 160 and proportional to change in temperature of the resistive element 180 [0024].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to use the temperature sensing resistance/ resistors of Sprocket and Carroll, to measure the temperature of the medium within the pipe, because Truscott suggests that the temperature of the medium could be measured by temperature sensing resistances/ resistors, and if one of them is a reference resistor, the accuracy of temperature sensing will be ensured.
Truscott does not explicitly teach changing temperature by dT (delta T) by driving the current.
Carrol discloses in Fig. 1 a method/ device in the field of applicant’s endeavor, the method comprising calibration/ testing (and restoration) of a resistance thermometer by applying a DC current (driving manipulation current through the resistance thermometer) from a voltage controlled power to the resistance thermometer, gradually increasing the current through the resistor/ resistance so as to gradually (thus, by some predetermined values/ resolution) increasing the temperature while monitoring the resistance value. The monitored resistance reaches the elevated value corresponding to a selected/ elevated temperature range, thus, it is considered that the temperature value is obtained. 
Therefore, the state (surface contamination, etc.) of the resistance thermometer that is used in a nuclear reactor (coupled to an atmosphere of the nuclear reactor) could be evaluated.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to change the temperature gradually, so as watch the sensor behavior, in order to ensure the sensor’s accuracy, as very well known in the art.
Although Truscott does not explicitly teach determining coupling of the temperature sensor to the object of interest, as claimed by Applicant, it is very well known in the art that when the (first) sensor is dislodged/ does not couple to the object of interest, its measurement of the temperature would be wrong and the difference between the first sensor temperature measurement and the second/ reference temperature measurement would change and be indicative that the first temperature sensor does not properly measures the temperature/ dislodged. 
See, for example, Ushakov who teaches that indication of a low temperature may be indicative of temperature sensor malfunction including a dislodgement, thus, poor coupling. It is considered, that if the first sensor is malfunctioning/ shows low temperature measurements, as compared with a known/ threshold/ reference data (second/ reference sensor measurements), decoupling or poor coupling could be concluded.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to determine if the sensor is in poor coupling state if the temperature measurements as compared with a reference, are low, in order to enable the operator to take necessary corrective actions, as very well known in the art.
For claim 2: Official Notice is taken with respect to changing the temperature by at least 2 Kelvin, the particular temperature, absent any criticality, is only considered to be the “optimum” or “preferred” temperature range/ delta used by Prior Art that a person having
ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the intention use of the device (range of the measured temperature), etc. See In re Borsch, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to select the sensor so as provide the particular/ desired thermal response and a temperature accuracy, so as satisfy to a desired accuracy of measurements.
For claims 14-16: Official Notice is taken with respect to having a computer program/ machine-readable instructions that is very well known in the art to perform a method/ measurements. Having a non-transitory machine-readable storage medium/ memory is very well known in the art. Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have the non-transitory machine-readable memory to store the measured/ received data, so as to use the data for further calculations when there is no need for human to read it, as very well known in the art.
For claim 18: It is very well known that all calculations including corrections are performed by algorithm/ formulas.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have the device with a computer, computer program and non- transitory machine-readable memory, so as automatically perform the testing according
to a desired model/ program and to properly store the data, as very well known in the modern art of technology.
The method steps will be met during the normal operation of the device stated above.
          Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truscott (U.S. 10364555), Sprocket et al. (U.S. 20040125856) [hereinafter Sprocket], Carrol (U.S. 4795884) and Ushakov (U.S. 4969459), as applied to claims above, and further in view of CN 105785102 A [hereinafter CN1]. 
Truscott,  Sprocket, Carrol and Ushakov disclose the device/ method as stated above.
They do not explicitly teach the limitations (Seebeck effect) of claim 7.
CN1 discloses a method for testing a temperature measuring instrument, wherein the temperature measuring instrument comprises at least one sensor that changes its electrical resistance R, and/or an electrical voltage U that it produces, in response to being exposed to a change in temperature T, and wherein the temperature measuring instrument is configured to be coupled to an object of interest, the method comprising:
CN1 teaches changing temperature (by some degree/ dT) of at least one micro- resistance thermometer (by heating one end of the sample/ object), this would suggest some heat transfer (heat transport) along the sample. When a sample is heated with an AC periodic current (driving current applied), the temperature difference between two micro-resistance thermometers/ sensors (coupled to the sample) comprising a DC temperature rise and AC fluctuation (driving manipulation current). The difference creates a thermoelectric effect/ Seebeck. Correspondingly, a thermoelectric voltage comprises a DC component and AC component. CN teaches to calibrate/ test micro-resistance thermometers, determining their change in dependence of temperature change and temperature difference between them delta T, wherein delta T is related to TDC which is the direct current component of the temperature difference signal and the rest is the AC component of the temperature difference signal which is related to angular frequencies [0005]. Temperature difference between two micro-resistance thermometers causes corresponding thermoelectric voltage wherein AC has an angular frequency [0007]. CN1 teaches evaluating a state of one or more of its sensors (calibration), obtaining one or several measurement values from at least one further sensor (second micro- resistance thermometer) that is different from the at least one sensor whose temperature T.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to select the sensors so as provide the particular/ desired thermal response/ Seebeck effect, wherein a temperature difference between two sensors produces a voltage difference between two locations where the sensors are inserted, as means for measuring temperature difference well known in the art.
The method steps will be met during the normal operation of the device stated above.
           Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truscott,  Sprocket, Carrol and Ushakov, as applied to claims above, and further in view of Erickson et al. (U.S. 3759083) [hereinafter Erickson].
Truscott,  Sprocket, Carrol and Ushakov disclose the device/ method as stated above.
They do not explicitly teach the limitations of claim 8.
For claim 8: Erickson discloses a drive current comprising a pulse shape and a time constant which, as well known in the art, should correspond to the time constant of the device/ RTD. 
Furthermore, Official Notice is taken with respect to having the particular driving current (periodic, angular frequency, pulse shape, two angular frequencies, etc.) absent any criticality, is only considered to be the “optimum” current that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the circuit used by Prior art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Lashing, 125 USPQ 416. Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to select the current, as claimed by Applicant, so as satisfy to the rest of the claimed circuit/ device/ method and a desired accuracy, as well known in the art.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have a drive current comprising a pulse shape and a time constant which would should correspond to the time constant of the device/ RTD, so as have a desired current that would cause a desired temperature response, so as test the sensor/ thermal resistance, as very well known in the art.
The method steps will be met during the normal operation of the device stated above.
             Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truscott,  Sprocket, Carrol and Ushakov, as applied to claims above, and further in view of CN 102313758A [hereinafter CN] and Salisbury et al. (U.S. 20110320045) [hereinafter Salisbury]
Truscott,  Sprocket, Carrol and Ushakov disclose the device/ method as stated above.
Although, using a periodic driving current having angular frequency is very well known in the art, see, for example, CN 102313758A, [0058]-[0059], they do not explicitly teach the limitations of claim 9. 
Furthermore, Official Notice is taken with respect to having the particular driving current (periodic, angular frequency, pulse shape, two angular frequencies, etc.) absent any criticality, is only considered to be the “optimum” current that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the circuit used by Prior art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Lashing, 125 USPQ 416. Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to select the current, as claimed by Applicant, so as satisfy to the rest of the claimed circuit/ device/ method and a desired accuracy, as well known in the art.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a driving current that would correspond to the desired response of the thermal resistance, in order to properly test the thermal resistance, as very well known in the art.
For claim 10: it is very well known to extract a signal component of an angular frequency of the periodic modifying signal (see, for example,  claim 10 of Salisbury et al. (U.S. 20110320045)
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to filter the component with angular frequency, so as to obtain more accurate temperature measurements.
The method steps will be met during the normal operation of the device stated above.
           Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truscott,  Sprocket, Carrol, Ushakov and Salisbury, as applied to claims above, and further in view of Ruslan et al. (U.S. 20150247828) [hereinafter Ruslan].
Truscott,  Sprocket, Carrol, Ushakov and Salisbury disclose the device/ method as stated above.
They do not explicitly teach the limitations of claim 11.
For claim 11: Ruslan teaches that a resistor exhibits an electrical resistance variation at the angular frequency which depends on temperature [0105]. It is considered that the current could be applied sequentially at different (at least two) angular frequencies.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to obtain a thermal resistance response that varies at angular frequency, and obtaining its response at different angular frequencies, so as properly testing the thermal resistance at different driving currents.
The method steps will be met during the normal operation of the device stated above.
          Claims 1-2, 6-7, 14-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truscott (U.S. 10364555) in view of CN1 and Ushakov (U.S. 4969459).  
          Truscott discloses in Figs. 2 a pipe and thermal resistors 205 and 201 (plurality)  for sensing temperature of the medium within the pipe using calculations/ formulas/ algorithm. Truscott teaches a heat transfer/ transport between the two sensors by means of hearable fluid in the pipe (entire disclosure). It is known by the law of thermodynamics (fitting the parametrized model) that the temperatures of the sensors at some point of time will match. 
Truscott does not explicitly teach the particular sensors as claimed by Applicant.
Truscott does not explicitly teach changing temperature by dT (delta T) by driving the current, and the remaining limitations.
          CN1 discloses a method for testing a temperature measuring instrument, wherein the temperature measuring instrument comprises at least one sensor (otherwise, suggests a plurality of sensors) that changes its electrical resistance R, and/or an electrical voltage U that it produces, in response to being exposed to a change in temperature T, and wherein the temperature measuring instrument is configured to be coupled to an object of interest, the method comprising:
CN1 teaches changing temperature (by some degree/ dT) of at least one micro- resistance thermometer (by heating one end of the sample/ object), this would suggest some heat transfer (heat transport) along the sample. When a sample is heated with an AC periodic current (driving current applied), the temperature difference between two micro-resistance thermometers/ sensors (coupled to the sample) comprising a DC temperature rise and AC fluctuation (driving manipulation current). The difference creates a thermoelectric effect/ Seebeck. Correspondingly, a thermoelectric voltage comprises a DC component and AC component. CN teaches to calibrate/ test micro-resistance thermometers, determining their change in dependence of temperature change and temperature difference between them delta T, wherein delta T is related to TDC which is the direct current component of the temperature difference signal and the rest is the AC component of the temperature difference signal which is related to angular frequencies [0005]. Temperature difference between two micro-resistance thermometers/ sensors causes corresponding thermoelectric voltage wherein AC has an angular frequency [0007]. CN1 teaches evaluating a state of one or more of its sensors (calibration), obtaining one or several measurement values from at least one further sensor (second micro- resistance thermometer) that is different from the at least one sensor whose temperature T.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to use the sensors/ temperature sensing resistance/ resistors, so as, to measure the temperature of the medium within the pipe, because Truscott suggests that the temperature of the medium could be measured by temperature sensing resistances/ resistors, and if one of them is a reference resistor, the accuracy of temperature sensing will be ensured.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to select the sensors so as provide the particular/ desired thermal response/ Seebeck effect, wherein a temperature difference between two sensors produces a voltage difference between two locations where the sensors are inserted, as means for measuring temperature difference well known in the art.
Although Truscott does not explicitly teach determining coupling of the temperature sensor to the object of interest, as claimed by Applicant, it is very well known in the art that when the (first) sensor is dislodged/ does not couple to the object of interest, its measurement of the temperature would be wrong and the difference between the first sensor temperature measurement and the second/ reference temperature measurement would change and be indicative that the first temperature sensor does not properly measures the temperature/ dislodged. 
See, for example, Ushakov who teaches that indication of a low temperature may be indicative of temperature sensor malfunction including a dislodgement, thus, poor coupling. It is considered, that if the first sensor is malfunctioning/ shows low temperature measurements, as compared with a known/ threshold/ reference data (second/ reference sensor measurements), decoupling or poor coupling could be concluded.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to determine if the sensor is in poor coupling state if the temperature measurements as compared with a reference, are low, in order to enable the operator to take necessary corrective actions, as very well known in the art.
For claim 2: Official Notice is taken with respect to changing the temperature by at least 2 Kelvin, the particular temperature, absent any criticality, is only considered to be the “optimum” or “preferred” temperature range/ delta used by Prior Art that a person having
ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the intention use of the device (range of the measured temperature), etc. See In re Borsch, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to select the sensor so as provide the particular/ desired thermal response and a temperature accuracy, so as satisfy to a desired accuracy of measurements.
For claims 14-16: Official Notice is taken with respect to having a computer program/ machine-readable instructions that is very well known in the art to perform a method/ measurements. Having a non-transitory machine-readable storage medium/ memory is very well known in the art.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have the non-transitory machine-readable memory to store the measured/ received data, so as to use the data for further calculations, when there is no need for human to read it, as very well known in the art.
For claim 18: It is very well known that all calculations including corrections are performed by algorithm/ formulas.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have the device with a computer, computer program and non- transitory machine-readable memory, so as automatically perform the testing according
to a desired model/ program and to properly store the data, as very well known in the modern art of technology.
The method steps will be met during the normal operation of the device stated above.
             Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truscott, CN1 and Ushakov, as applied to claims above, and further in view of Erickson et al. (U.S. 3759083) [hereinafter Erickson].
Truscott,  CN1 and Ushakov disclose the device/ method as stated above.
They do not explicitly teach the limitations of claim 8.
For claim 8: Erickson discloses a drive current comprising a pulse shape and a time constant which, as well known in the art, should correspond to the time constant of the device/ RTD. 
Furthermore, Official Notice is taken with respect to having the particular driving current (periodic, angular frequency, pulse shape, two angular frequencies, etc.) absent any criticality, is only considered to be the “optimum” current that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the circuit used by Prior art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Lashing, 125 USPQ 416. Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to select the current, as claimed by Applicant, so as satisfy to the rest of the claimed circuit/ device/ method and a desired accuracy, as well known in the art.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have a drive current comprising a pulse shape and a time constant which would should correspond to the time constant of the device/ RTD, so as have a desired current that would cause a desired temperature response, so as test the sensor/ thermal resistance, as very well known in the art.
The method steps will be met during the normal operation of the device stated above.
             Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truscott,  CN1 and Ushakov, as applied to claims above, and further in view of CN 102313758A [hereinafter CN] and Salisbury et al. (U.S. 20110320045) [hereinafter Salisbury].
Truscott,  CN1 and Ushakov disclose the device/ method as stated above.
Although, using a periodic driving current having angular frequency is very well known in the art, see, for example, CN 102313758A, [0058]-[0059], they do not explicitly teach the limitations of claim 9 and the remaining limitations of claim 10. 
Furthermore, Official Notice is taken with respect to having the particular driving current (periodic, angular frequency, pulse shape, two angular frequencies, etc.) absent any criticality, is only considered to be the “optimum” current that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the circuit used by Prior art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Lashing, 125 USPQ 416. Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to select the current, as claimed by Applicant, so as satisfy to the rest of the claimed circuit/ device/ method and a desired accuracy, as well known in the art.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a driving current that would correspond to the desired response of the thermal resistance, in order to properly test the thermal resistance, as very well known in the art.
For claim 10: it is very well known to extract a signal component of an angular frequency of the periodic modifying signal (see, for example, claim 10 of Salisbury.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to filter the component with angular frequency, so as to obtain more accurate temperature measurements.
The method steps will be met during the normal operation of the device stated above.
           Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truscott,  CN1 and Ushakov and Salisbury, as applied to claims above, and further in view of Ruslan et al. (U.S. 20150247828) [hereinafter Ruslan].
Truscott, CN1 and, Ushakov and Salisbury disclose the device/ method as stated above.
They do not explicitly teach the limitations of claim 11.
For claim 11: Ruslan teaches that a resistor exhibits an electrical resistance variation at the angular frequency which depends on temperature [0105]. It is considered that the current could be applied sequentially at different (at least two) angular frequencies.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to obtain a thermal resistance response that varies at angular frequency, and obtaining its response at different angular frequencies, so as properly testing the thermal resistance at different driving currents.
The method steps will be met during the normal operation of the device stated above.


Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 ,6-12,14-16,18 have been considered but are moot because the new ground of rejection necessitated by the amendment.
Applicant states that Sprocket does not teach two / plurality of temperature sensors. This argument is not persuasive because Sprocket teaches two temperature sensors 170 and 180 (first and second).
Applicant states that in Carrol the coupling is not evaluated. This argument is not persuasive because the coupling evaluation has not been positively claimed in the prior claims. This limitation has now been addressed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's 
Eeyore et al. (U.S. 6519546) discloses in Figs. 1, 2 a device/ method comprising a diagnostic circuitry for a resistance temperature sensor 10 (RTD), wherein a power (current 140) is applied to a resistance temperature sensor resulting in a self-heating of the resistance temperature sensor (response), calculating temperature as a function of self-heating. Eeyore teaches a further sensor Reef which is different from an RTD 10.
Grubel et al. (U.S. 20170298807) discloses in Fig. 1 a device / method for testing a thermistor comprising driving a test current 204 to a thermistor, voltage across the
thermistor will change due to the change in current and change in temperature. The thermistor is immersed in a fluid.
EP 3764070A1 teaches using a computer software and non-transitory readable storage medium with a device for determining temperature.
YUM (U.S. 20160178456) teaches using a computer software and non-transitory readable storage medium with a device for determining temperature [0095].
Bar-Cohen et al. (U.S. 20110222577) discloses device (steam pipe monitoring system) in the field of applicant's endeavor and teaches using a computer software and non- transitory readable storage medium with a device for determining temperature [0107].
WO 0011524A1 teaches monitoring resistance change by having a microprocessor/ computer and a memory, Abstract.
Feller (U.S. 4346864) teaches a temperature variable resistor 12 to sense temperature of the medium in the pipe, Figs. 3-4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
JP2017161412A [hereinafter JP] teaches that electrical resistance change of a thermocouple having a Seebeck effect is measured due to a temperature.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        May 31, 2022